


Exhibit 10.2

 

ABBOTT LABORATORIES

 

DEFERRED COMPENSATION PLAN

 

ARTICLE I

 

Introduction

 

Section 1.1            Purpose.  The Plan is designed to assist the Employers in
attracting and retaining key employees by providing those employees with the
opportunity to defer the receipt of a portion of their compensation and to have
that deferred compensation treated as if it were invested pending its
distribution by the Plan.

 

Section 1.2            ERISA.  The Plan is intended to be exempt from Parts 2,
3, and 4 of Title I of ERISA and, therefore, participation in the Plan is
limited to a select group of management and highly compensated employees, within
the meaning of Sections 201(2), 301(a)3 and 401(a)(1) of ERISA.

 

Section 1.3            Employers.

 

(a)           After the Effective Date, any Subsidiary of the Company that is
not then an Employer may adopt the Plan with the Company’s consent as described
in Section 13.12.

 

(b)          Each Employer shall be liable to the Company for an amount equal to
the Plan benefits earned by its Eligible Employees.  Where an Eligible Employee
has been employed by more than one Employer, the Plan Administrator shall
allocate the liability to the Company associated with that Eligible Employee’s
Plan benefits among his or her Employers.  The Plan Administrator shall
establish procedures for determining the time at which and manner in which the
Employers shall pay this liability to the Company.

 

Section 1.4            Grandfathered Amounts.  Notwithstanding anything in this
Plan to the contrary, any amounts under this Plan that were earned and vested
before January 1, 2005 (as determined in accordance with Code Section 409A)
(“Grandfathered Amounts”) shall be subject to the terms and conditions of the
Plan as administered and as in effect on October 3, 2004.  Amendments made to
the Plan pursuant to this amendment and restatement or otherwise shall not
affect the Grandfathered Amounts unless expressly provided for in the
amendment.  The terms and conditions applicable to the Grandfathered Amounts are
set forth in Appendix A attached hereto.

 

1

--------------------------------------------------------------------------------


 

Section 1.5            Effective Date.  The Plan has been amended and restated,
effective as of August 12, 2014.

 

ARTICLE II

 

Definitions

 

When used in this Plan, unless the context clearly requires a different meaning,
the following words and terms shall have the meanings set forth below.  Whenever
appropriate, words used in the singular shall be deemed to include the plural,
and vice versa, and the masculine gender shall be deemed to include the feminine
gender.

 

Section 2.1            Account.  “Account(s)” means the account(s) established
for record keeping purposes for each Participant pursuant to Article VI.

 

Section 2.2            Base Compensation.  “Base Compensation” means the
Participant’s total compensation earned in a Plan Year for personal service
actually rendered to an Employer, including sales bonuses, sales incentives and
sales commissions (excluding Eligible Bonuses, all other bonuses, commissions,
relocation expenses, reimbursements, expense allowances, fringe benefits (cash
or noncash), welfare benefits (whether or not those amounts are includible in
gross income) and other non-regular forms of compensation) before deductions for
(i) Deferral Elections made pursuant to Section 4.1 or (ii) contributions made
on the Participant’s behalf to any Employer 401(k) Plan or to any cafeteria plan
under Section 125 of the Internal Revenue Code of 1986, as amended (the “Code”)
maintained by an Employer. Notwithstanding the foregoing, the Plan Administrator
or its delegate may designate amounts to be included in or excluded from Base
Compensation.

 

Section 2.3            Beneficiary.  “Beneficiary” means the person, persons or
entity designated by the Participant to receive any benefits payable under the
Plan pursuant to Article IX.

 

Section 2.4            Board of Review.  “Board of Review” means the Abbott
Laboratories Employee Benefit Board of Review appointed and acting under the
Abbott Laboratories Annuity Retirement Plan and having the powers and duties
described in this Plan.

 

Section 2.5            Company.  “Company” means Abbott Laboratories, its
successors, any organization into which or with which Abbott Laboratories may
merge or consolidate or to which all or substantially all of its assets may be
transferred.

 

Section 2.6            Deferral Election.  “Deferral Election” means an election
under the Plan by a Participant to defer the receipt of a portion of his or her
Eligible Compensation made on a Deferral Election Form.

 

Section 2.7            Deferral Election Form.  “Deferral Election Form” means
the form provided to the Participant by the Plan pursuant to Section 4.1 on
which the Participant makes his or her Deferral Election.

 

Section 2.8            Deferral Account.  “Deferral Account(s)” means the
account(s) established for record keeping purposes for each Participant’s
Deferral Election pursuant to Section 6.1.

 

2

--------------------------------------------------------------------------------


 

Section 2.9            Disability.  The date of “Disability” of a Participant
means that, the date on which the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, eligible to receive income replacement benefits under the terms of the
Abbott Laboratories Extended Disability Plan (“EDP”) or, for a Participant whose
Employer does not participate in the EDP, such similar accident and health plan,
providing income replacement benefits, in which his or her Employer
participates, for a period of six months.

 

Section 2.10          Distribution Election.  “Distribution Election” is defined
in Section 4.3(a).

 

Section 2.11          Distribution Election Form.  “Distribution Election Form”
means the form provided to the Participant by the Plan pursuant to Section 4.3
on which the Participant specifies the time at which the amounts credited to one
of the Participant’s Account(s) are to be distributed and their method of
payment.

 

Section 2.12          Effective Date.  “Effective Date” is defined in
Section 1.5.

 

Section 2.13          Eligibility Date.  “Eligibility Date” is defined in
Section 3.1(b).

 

Section 2.14          Eligible Bonus.  “Eligible Bonus” means an annual cash
incentive bonus for a Plan Year that the Plan Administrator, or its delegate,
has designated as being eligible for deferral under the Plan.  As of the
Effective Date, cash bonuses paid under the Abbott Laboratories Cash Profit
Sharing Plan or any Employer’s annual incentive bonus plan with a performance
period commencing on January 1 and ending on December 31 of the applicable Plan
Year are eligible for deferral under the Plan.

 

Section 2.15          Eligible Compensation.  “Eligible Compensation” means the
Participant’s Base Compensation and Eligible Bonuses.

 

Section 2.16          Eligible Employee.  “Eligible Employee” means any person
employed by an Employer who is both

 

(i)            a United States employee or an expatriate who is based and paid
in the United States, and

 

(ii)           shown as having a grade level of 20 (or equivalent level of
compensation if on a different pay grade system) or higher on his or her
Employer’s Human Resource System

 

and who is not (a) both an officer of the Company and eligible to participate in
the Abbott Laboratories 401(k) Supplemental Plan, except as contemplated by
Section 3.1 hereof for the Plan Year in which the person is first named an
officer, (b) an individual who provides services to an Employer under a
contract, arrangement or understanding with either the individual directly or
with an agency or leasing organization that treats the individual as either an
independent contractor or an employee of such agency or leasing organization,
even if such individual is subsequently determined (by an Employer, the Internal
Revenue Service, any other governmental agency, judicial action, or otherwise)
to have been a common law employee of an

 

3

--------------------------------------------------------------------------------


 

Employer rather than an independent contractor or employee of such agency or
leasing organization, or (c) any Employee who is employed by an Employer located
in Puerto Rico, other than any person designated as a “U.S. Expatriate” on the
records of an Employer.

 

For all Plan purposes, an individual shall be an “Eligible Employee” for any
Plan Year only if during that Plan Year an Employer treats that individual as
its employee for purposes of employment taxes and wage withholding for Federal
income taxes, even if such individual is subsequently determined (by an
Employer, the Internal Revenue Service, any other governmental agency, judicial
action, or otherwise) to have been a common law employee of an Employer in that
Plan Year.

 

Section 2.17          Employer.  “Employer” shall mean the Company, the
participating Employers on the Effective Date, and any Subsidiary of the Company
that subsequently adopts the Plan in the manner provided in Section 13.12.

 

Section 2.18          Employer Contribution.  “Employer Contribution” means the
contribution deemed to have been made by an Employer pursuant to Section 5.1.

 

Section 2.19          Employer Contribution Account.  “Employer Contribution
Account(s)” means the account(s) established for record keeping purposes for
each Participant’s Employer Contributions pursuant to Section 6.1.

 

Section 2.20          Employer 401(k) Plan.  “Employer 401(k) Plan” means any
defined contribution retirement plan that is maintained by an Employer,
qualified under Code Section 401(a), and includes a cash or deferred arrangement
under Code Section 401(k).  The term shall specifically include, but not be
limited to, the Abbott Laboratories 401(k) Plan and the Abbott Laboratories
Stock Retirement Plan.

 

Section 2.21          ERISA.  “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

Section 2.22          Hardship Distribution.  “Hardship Distribution” is defined
in Section 8.5(a).

 

Section 2.23          In-Service Distribution.  “In-Service Distribution” is
defined in Section 4.3.

 

Section 2.24          Initial Election.  “Initial Election” is defined in
Section 4.3(a).

 

Section 2.25          Investment Election.  “Investment Election” is defined in
Section 4.2(a).

 

Section 2.26          Investment Election Form.  “Investment Election Form”
means the form provided to the Participant by the Plan pursuant to Section 4.2
on which the Participant specifies the Investment Funds in which the
Participant’s Account(s) are to be deemed to be invested.

 

Section 2.27          Investment Fund(s).  “Investment Fund(s)” means one or
more of the funds selected by the Plan Administrator pursuant to Section 4.2.

 

4

--------------------------------------------------------------------------------


 

Section 2.28          Investment Fund Subaccounts.  “Investment Fund
Subaccounts” is defined in Section 6.1(b).

 

Section 2.29          Matching DCP Deferral.  “Matching DCP Deferral” for a
Participant for a Plan Year is an amount equal to the total dollar amount of the
Participant’s deferrals for the Plan Year pursuant to Employee Deferral
Elections under Section 4.1(b), but in no event shall a Participant’s Matching
DCP Deferral for a Plan Year exceed the amount by which (a) the Participant’s
Base Compensation for the Plan Year up to the limit on compensation as defined
in Code Section 401(a)(17) exceeds (b) the Participant’s Base Compensation for
the Plan Year less the total dollar amount deferred pursuant to Employee
Deferral Elections under Section 4.1(b) for the Plan Year.

 

Section 2.30          Participant.  “Participant” means any Eligible Employee
who elects to participate in this Plan by filing a Deferral Election, Investment
Fund Election, and Distribution Election as provided in Article IV.

 

Section 2.31          Plan.  “Plan” means the Abbott Laboratories Deferred
Compensation Plan.

 

Section 2.32          Plan Administrator.  “Plan Administrator” means the Board
of Review.

 

Section 2.33          Plan Year.  “Plan Year” means a twelve-month period
beginning January 1 and ending the following December 31.

 

Section 2.34          Rate of Return.  “Rate of Return” means, for each
Investment Fund, an amount equal to the net gain or net loss (expressed as a
percentage) on the assets of that Investment Fund.

 

Section 2.35          Retirement.  “Retirement” means a Termination of
Employment after having satisfied the age and service requirements of Subsection
(a) or (b) below, as applicable:

 

(a)           With respect to Participants covered by the Abbott Laboratories
Annuity Retirement Plan:

 

(i)            for the Participant hired before 2004, the date on which the
Participant attains age 50 and completes 10 years of “vesting service” (as such
term is described in the Abbott Laboratories Annuity Retirement Plan); or

 

(ii)           for the Participant hired after 2003, the date on which the
Participant attains age 55 and completes 10 years of vesting service; or age 65.

 

(b)           With respect to Participants covered by the Abbott Laboratories
Pension Plan for Former BASF Employees, the date on which the Participant
attains age 55 and completes 5 years of vesting service (as such term is
described in the Abbott Laboratories Pension Plan for Former BASF Employees).

 

Section 2.36          Subsequent Election.  “Subsequent Election” is defined in
Section 4.2(a).

 

5

--------------------------------------------------------------------------------


 

Section 2.37          Subsidiary.  “Subsidiary” shall mean any corporation,
limited liability company, partnership, joint venture, or business trust
organized in the United States 50 percent or more of the voting stock of which
is owned, directly or indirectly, by the Company.

 

Section 2.38          Termination of Employment.  “Termination of Employment”
means the cessation of a Participant’s services as an employee, whether
voluntary or involuntary, for any reason other than death; provided, that the
Participant shall not be considered to have terminated employment for purposes
of the Plan until he or she would be considered to have incurred a “separation
from service” from the Employer within the meaning of Code Section 409A.

 

Section 2.39          Unforeseeable Emergency.  “Unforeseeable Emergency” means
a severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse or a dependent of the
Participant, loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant as determined by the Plan Administrator.

 

ARTICLE III

 

Participation

 

Section 3.1            Participation.

 

(a)           Except as provided in Sections 3.1(b) and (c), an Eligible
Employee may become a Participant by making a Deferral Election, Investment Fund
Election, and Distribution Election pursuant to Article IV on or before the
deadline set by the Plan Administrator pursuant to Section 4.4.

 

(b)           A newly hired individual who is an Eligible Employee shall become
eligible to participate in the Plan on the first day of the month next following
the month after the individual’s date of hire (the “Eligibility Date”);
provided, that in no event shall such individual begin to participate in the
plan later than 90 days following his or her date of hire.  Notwithstanding the
election requirements of Section 3.1(a), a newly Eligible Employee who was not
eligible to participate in any other plan that would be aggregated with the Plan
under Treasury Regulation §1.409A-1(c) may make a Deferral Election, Investment
Fund Election and Distribution Election pursuant to Article IV within the thirty
(30) day period immediately following the Eligibility Date.  Any such election
shall become effective for Eligible Compensation earned no earlier than the
first payroll period commencing after receipt of the election by the Plan
Administrator and shall be irrevocable for the remainder of the Plan Year.

 

(c)           An individual who becomes an Eligible Employee as a result of a
job promotion or transfer may only make a Deferral Election, Investment Fund
Election and Distribution Election pursuant to Article IV with respect to
Eligible Compensation to be earned in the Plan Year next following the year of
such promotion or transfer.  Any such election shall be made in accordance with
Article IV and shall become effective for Eligible Compensation earned in the
Plan Year following the year in which the election is made.

 

6

--------------------------------------------------------------------------------


 

Section 3.2            Termination of Participation.  A Participant who ceases
to be an Eligible Employee due to a Termination of Employment will remain a
Participant but (i) may no longer make Deferral Elections with respect to any
Plan Year following the year of such termination and (ii) all deferrals under
the Plan shall cease as of the date of the Participant’s Termination of
Employment.  A Participant who ceases to be an Eligible Employee due to a job
promotion (or demotion) may no longer make Deferral Elections with respect to
any Plan Year following the year of such promotion or demotion but the
Participant’s Deferral Elections for the Plan Year in which such promotion or
demotion occurs shall remain irrevocable.  A Participant shall remain a
Participant until (i) his or her death or (ii) his or her Accounts have been
distributed.

 

ARTICLE IV

 

Election Forms

 

Section 4.1            Deferral Elections.

 

(a)           Participants shall make their Deferral Elections annually on a
form provided by the Plan Administrator (a “Deferral Election Form”). Each
Deferral Election shall apply to only a single Plan Year.

 

(b)           On his or her Deferral Election Form, the Participant shall
specify the amount (expressed as a percentage) of his or her Base Compensation
and the amount (also expressed as a percentage) of his or her Eligible Bonuses
that the Participant elects to defer for that Plan Year together with such other
information as the Plan Administrator may, in its sole and absolute discretion,
require.

 

(c)           For any Plan Year, a Participant may elect to defer:

 

(i)            between five percent (5%) and seventy-five percent (75%) of his
or her Base Compensation (in whole percentage increments), and

 

(ii)           between five percent (5%) and one hundred percent (100%) of his
or her Eligible Bonus (in whole percentage increments);

 

provided, however, that in no event may a Participant elect to defer his or her
Eligible Compensation to the extent that his or her remaining compensation would
be insufficient to satisfy all applicable withholding taxes and contributions
required under Employer sponsored benefit plans in which the Participant
participates.

 

(d)           A Participant may not revoke his or her Deferral Election at any
time after the deadline for making such Deferral Election set by the Plan
Administrator pursuant to Section 4.4.

 

Section 4.2            Investment Elections.  The Plan Administrator shall, from
time to time, make available investment options (the “Investment Funds”) that
serve as benchmark funds for the amounts a Participant defers under the Plan.  A
Participant’s Plan deferrals shall not actually be invested in the Investment
Funds and the Participant shall not be considered a shareholder of any of the
Investment Funds he or she selects by virtue of participation in the Plan. 
Instead, the Participant’s Plan deferrals shall be considered invested in, and
his or her Plan Account shall

 

7

--------------------------------------------------------------------------------


 

reflect such Investment Fund’s Rate of Return. A Participant’s election of
investments shall be subject to the following rules:

 

(a)           Participants shall make their investment elections on an
Investment Election Form provided by the Plan Administrator (an “Investment
Election”).

 

(b)           The Investment Election Form completed by the Participant shall
apply only to the Eligible Compensation being deferred in a single Plan Year and
shall specify the Investment Funds in which the deferrals for each such Plan
Year are to be deemed to be invested, and the portion (expressed in whole
percentage increments) of the deferrals for such Plan Year that are to be deemed
to be invested in each such Investment Fund, and shall continue in effect until
revoked or changed as permitted by the Plan Administrator.

 

Section 4.3            Distribution Elections.

 

(a)           Participants shall make their distribution elections in accordance
with the Distribution Election Form provided by the Plan Administrator (a
“Distribution Election”) as permitted or required by such form.  Each
Distribution Election (the “Initial Election”) shall apply only to the Eligible
Compensation being deferred in a single Plan Year and must be made by the
deadline set by the Plan Administrator pursuant to Section 4.4, at which time
the Initial Election shall be irrevocable, subject to Section 4.3(c).

 

(b)           On the Distribution Election Form:

 

(i)            Mandatory Retirement Election.  In all cases, the Participant
shall select the method of payment from among the methods of payment described
in Section 8.3(a) to apply in the event payment is made upon Retirement pursuant
to this Distribution Election in accordance with Sections 8.3 or 8.4 or upon
Disability in accordance with Section 8.7.

 

(ii)           Optional In-Service Distribution Election.  The Participant shall
also have the option to elect that the Eligible Compensation being deferred for
that Plan Year shall be paid to the Participant while he or she is still
employed by an Employer (an “In-Service Distribution”).  If the Participant
elects to receive an In-Service Distribution of the Eligible Compensation being
deferred, then the Participant shall also select the year in which the payments
are to be made.  A Participant may not elect to receive an In-Service
Distribution in a Plan Year that is less than two (2) years after the end of the
Plan Year in which the Eligible Compensation is earned.

 

(c)           Notwithstanding anything to the contrary in Section 4.3, a
Participant may change the form of distribution or his or her Distribution
Election (a “Subsequent Election”) to the extent permitted by the Plan
Administrator and Code Section 409A(a)(4)(C), including the requirements that
such Subsequent Election:

 

8

--------------------------------------------------------------------------------


 

(i)            shall not take effect until at least 12 months after the date on
which the Subsequent Election is filed with the Plan Administrator;

 

(ii)           shall result in the first distribution subject to such Subsequent
Election being made at least five years after the date such distribution would
otherwise have been paid pursuant to the previous election; and

 

(iii)          shall be filed with the Plan Administrator at least 12 months
before the date the first scheduled distribution is to be paid pursuant to the
previous election.

 

Section 4.4            Deadline for Submitting Election Forms.  The Plan
Administrator may set a deadline or deadlines for the receipt of the election
forms required under the Plan; provided, however, that, except as provided in
Section 3.1(b), such forms must be filed on or before the end of the year
immediately preceding the Plan Year for which it is to be effective.

 

ARTICLE V

 

Employer Contributions

 

Section 5.1            Employer Contributions.  Each Participant who makes a
Deferral Election will be credited with an Employer Contribution equal to 5% of
the Participant’s Matching DCP Deferral.  The Plan Administrator may, however,
in his or her discretion, otherwise set the amount of the Employer Contribution,
subject to and not in excess of applicable limits imposed by the Internal
Revenue Service.

 

Section 5.2            Allocation of Employer Contributions.  A Participant’s
Employer Contribution for a Plan Year shall be allocated among the same
Investment Funds and in the same proportion as the Participant has elected for
his or her deferrals for that Plan Year.

 

Section 5.3            Distribution of Employer Contributions.  An Employer
Contribution for a Plan Year shall be distributed to the Participant according
to the election made by the Participant governing his or her deferrals for that
same Plan Year.

 

ARTICLE VI

 

Maintenance and Crediting of Accounts

 

Section 6.1            Maintenance of Accounts.

 

(a)           The Plan shall maintain a separate Account for each Deferral
Election (a “Deferral Account”) made by and each Employer Contribution (an
“Employer Contribution Account”) made for a Participant.  A Participant’s
Accounts shall reflect the Participant’s Investment Fund Elections and
Distribution Elections made pursuant to Article IV, any Employer Contributions
made on behalf of the Participant pursuant to Article V, adjustments to the
Account made pursuant to this Article VI, and distributions made with respect to
the Account pursuant to Article VIII.  The Accounts shall be used solely as a
device for the

 

9

--------------------------------------------------------------------------------


 

measurement and determination of the amounts to be paid to the Participants
pursuant to this Plan and shall not constitute or be treated as a trust fund of
any kind.

 

(b)           Each Account shall be divided into separate subaccounts
(“Investment Fund Subaccounts”), each of which corresponds to the Investment
Fund selected by the Participant pursuant to Section 4.2(b).

 

Section 6.2            Crediting of Accounts.

 

(a)           No later than five (5) business days following the end of each pay
period, the Plan shall credit each Participant’s Investment Fund Subaccounts to
reflect amounts deferred from the Participant’s Eligible Compensation during
that pay period and the Investment Fund Election made by the Participant with
respect to that Eligible Compensation.

 

(b)           At the end of each Plan Year, the Plan shall credit each
Participant’s Investment Fund Subaccounts to reflect any Employer Contribution
deemed to have been made on behalf of the Participant for that Plan Year and the
allocation of that contribution among the Investment Funds pursuant to
Section 4.2.

 

(c)           The Plan Administrator shall adjust each Investment Fund
Subaccount to reflect any transfers under the Plan to or from that Investment
Fund Subaccount, as of the end of each business day to reflect any distributions
under the Plan made with respect to that Investment Fund Subaccount, and the
Rate of Return on the related Investment Fund.

 

Section 6.3            Statement of Accounts.  Each Participant shall be issued
quarterly statements of his or her Account(s) in such form as the Plan
Administrator deems desirable, setting forth the balance to the credit of such
Participant in his or her Account(s) as of the end of the most recently
completed quarter.

 

ARTICLE VII

 

Vesting and Forfeitures

 

Section 7.1            Deferral Accounts.  A Participant’s Deferral Accounts
shall be one hundred percent (100%) vested and non-forfeitable at all times.

 

Section 7.2            Employer Contribution Account.

 

(a)           A Participant’s Employer Contribution Account shall become one
hundred percent (100%) vested and non-forfeitable when the matching
contributions made by the Participant’s Employer on behalf of the Participant
under the Employer 401(k) Plan in which the Participant participates become one
hundred percent (100%) vested and non-forfeitable.

 

(b)           If a Participant’s employment with the Employers terminates
(whether voluntarily or involuntarily) before the matching contributions made by
the Participant’s Employer on behalf of the Participant under the Employer
401(k) Plan in which the Participant participates become one hundred percent
(100%) vested and non-forfeitable, then the Participant shall forfeit his or her
related Employer Contribution Account.

 

10

--------------------------------------------------------------------------------

 

ARTICLE VIII

 

Distribution of Benefits

 

Section 8.1                                    Distribution of Benefits in the
Event of a Termination of Employment.  If a Participant elects to receive his or
her Plan benefits as an In-Service Distribution, then in the event of that
Participant’s Termination of Employment (other than due to Retirement) prior to
receiving that In-Service Distribution, the Company shall pay that Participant’s
Plan benefits in a lump-sum to the Participant within 90 days following his or
her Termination of Employment.  If a Participant elects to receive his or her
Plan benefits upon Retirement, then in the event of that Participant’s
Termination of Employment prior to the date the Participant attains eligibility
for Retirement, the Company shall pay that Participant’s Plan benefits in a
lump-sum to the Participant within 90 days following his or her Termination of
Employment.

 

Section 8.2                                    In-Service Distributions. 
Subject to the provisions of Section 8.6, the Company shall pay In-Service
Distributions in a lump-sum to the Participant on the first business day in
February of the year designated by the Participant on his or her Distribution
Election Form.

 

Section 8.3                                    Distribution of Benefits in the
Event of Retirement.

 

(a)                                 If, pursuant to Section 4.3, a Participant
has elected to receive his or her Plan benefits for a Plan Year upon his or her
Retirement, then the Company shall pay the Participant his or her Plan benefits
commencing on the first business day in February next following the date of the
Participant’s Retirement in any of the following forms pursuant to the
Participant’s Initial Election or Subsequent Election, as applicable:

 

(i)                                     in substantially equal quarterly or
annual installments to the Participant over fifteen (15) years; or

 

(ii)                                  in substantially equal quarterly or annual
installments to the Participant over ten (10) years; or

 

(iii)                               in substantially equal quarterly or annual
installments to the Participant over five (5) years; or

 

(iv)                              in a lump-sum; or

 

(v)                                 if no such election is on file with the Plan
Administrator, in substantially equal quarterly installments to the Participant
over ten (10) years.

 

Quarterly installments shall be paid on the first business day of each calendar
quarter and annual installments shall be paid on the first business day of each
calendar year.

 

(b)                                 Notwithstanding the foregoing, if the total
sum of (i) a Participant’s Deferral Accounts (as adjusted for amounts accrued
but not yet credited) in this Plan and (ii) deferrals of compensation under any
other agreement, method, program or arrangement which must be aggregated with
this Plan under Treasury Regulations section 1.409A-1(c)(2), is less than the
applicable dollar amount under Code Section 402(g)(1)(B) in effect for the Plan
Year in which such date occurs ($17,500 for the 2014 Plan Year), the balance of
such Participant’s Deferral Accounts in this Plan shall be paid in a single lump
sum as soon as administratively practicable following such date. Payment shall
terminate and liquidate the Participant’s interest in the Plan and any other
aggregated agreement, method, program or arrangement.

 

11

--------------------------------------------------------------------------------


 

Section 8.4                                    Distribution of Benefits on the
Earlier to Occur of a Participant’s Retirement or a Specified Date.

 

If a Participant has elected to receive his or her Plan benefits on a specified
date pursuant to Section 4.3(b)(ii), if the Participant’s Retirement occurs
prior to such specified date,

 

(a)                                 For amounts deferred with respect to Plan
Years beginning prior to January 1, 2008, the Company shall pay the Participant
his or her Plan benefits in a lump sum on the first business day in
February next following the Participant’s Retirement; and

 

(b)                                 For amounts deferred with respect to Plan
Years beginning on or after January 1, 2008, the Company shall pay the
Participant his or her Plan benefits in accordance with Section 8.3(a), subject
to Section 8.3(b).

 

Section 8.5                                    Distributions Due to
Unforeseeable Emergency.

 

(a)                                 A Participant may receive the early payment
of all or part of the balance in his or her Account(s) in the event of an
Unforeseeable Emergency (a “Hardship Distribution”) subject to the following
restrictions:

 

(i)                                     The Participant has requested the
Hardship Distribution from the Plan Administrator on a form provided by or in
the format requested by the Plan Administrator;

 

(ii)                                  The Plan Administrator has determined that
an Unforeseeable Emergency has occurred;

 

(iii)                               The Plan Administrator determines the amount
of the Hardship Distribution, which amount will be limited to the amount
reasonably necessary to satisfy the emergency need (including any amounts
necessary to pay any Federal, state, local or foreign income taxes or penalties
reasonably anticipated to result from the Hardship Distribution); and

 

(iv)                              The Hardship Distribution shall be distributed
in a lump-sum within 30 days following determination by the Plan Administrator
of the amount of the Hardship Distribution.

 

(b)                                 The circumstances that would constitute a
Unforeseeable Emergency will depend on the facts and circumstances of each case,
but, in any case, a Hardship Distribution may not be made to the extent that
such hardship may be relieved through (i) reimbursement or compensation by
insurance or otherwise, (ii) liquidation of the Participant’s assets, to the
extent that liquidation of the Participant’s assets would not itself cause
severe financial hardship, or (iii) by cessation of deferrals under this Plan in
compliance with Code Section 409A.

 

Section 8.6                                    Distribution of Benefits in the
Event of Death.  In the event of a Participant’s death prior to the complete
distribution of his or her Accounts, the Company shall

 

12

--------------------------------------------------------------------------------


 

distribute his or her total Plan benefits to his or her Beneficiary in a lump
sum within 90 days after the date of the Participant’s death.

 

Section 8.7                                    Distribution of Benefits in the
Event of Disability.

 

In the event of a Participant’s Disability, the Company shall pay the
Participant his or her Plan benefits commencing on the first business day in
February next following the date of the Participant’s Disability in the form set
forth below:

 

(a)                                 For any Participant who has elected to
receive his or her Plan benefits upon Retirement, pursuant to the Participant’s
Distribution Election to receive his or her Plan benefits in one of the
Retirement forms permitted under Section 8.3(a), subject to Section 8.3(b).

 

(b)                                 For a Participant who has elected to receive
his or her Plan benefits as an In-Service Distribution, if the Participant’s
Disability occurs prior to the date specified in such Distribution Election:

 

(i)                                     For amounts deferred with respect to
Plan Years beginning on or subsequent to January 1, 2008, pursuant to the
Participant’s Distribution Election to receive his or her Plan benefits in one
of the Retirement forms permitted under Section 8.3(a), subject to
Section 8.3(b).

 

(ii)                                  For amounts deferred with respect to all
Plan Years beginning prior to January 1, 2008, pursuant to the Participant’s
Distribution Election to receive his or her Plan benefits in a lump sum under
Section 4.3(b)(ii).

 

Section 8.8                                    Postponing or Amending
Distributions.  A Participant may postpone a scheduled distribution or amend the
form of distribution specified in Section 8.2, Section 8.3(a) or Section 8.4
only by making a Subsequent Election pursuant to the terms of Section 4.3(c).

 

Section 8.9                                    Distribution of Benefits Pursuant
to a Domestic Relations Order. The Company shall pay all or a portion of a
Participant’s Plan benefits in a lump sum to any person other than the
Participant pursuant to the terms of a domestic relations order. For this
purpose, a domestic relations order means a judgment, decree or order (including
approval of a property settlement agreement) which relates to the provision of
child support, alimony payments, or marital property rights to a spouse, former
spouse, child or other dependent of the Participant and which is made pursuant
to a state domestic relations law (including a community property law).

 

ARTICLE IX

 

Beneficiary Designation

 

Section 9.1                                    Beneficiary Designation.  Each
Participant shall have the right, at any time, to designate any person, persons
or entity as his or her Beneficiary or Beneficiaries. A Beneficiary designation
shall be made, and may be amended, by the Participant by filing a designation
with the Plan Administrator, on such form and in accordance with such procedures
as the Plan Administrator may establish from time to time.

 

Section 9.2                                    Failure to Designate a
Beneficiary.  If a Participant or Beneficiary fails to designate a Beneficiary
as provided above, or if all designated Beneficiaries predecease the Participant
or his or her Beneficiary, then the Participant’s Beneficiary shall be deemed to
be, in the following order:

 

(i)                                     to the spouse of such person, if any; or

 

13

--------------------------------------------------------------------------------


 

(ii)                                  to the deceased person’s estate.

 

Section 9.3                                    Facility of Payment.  When, in
the Plan Administrator’s opinion, a Participant or Beneficiary is under a legal
disability or is incapacitated in any way so as to be unable to manage his or
her financial affairs, the Plan Administrator may make any benefit payments to
the Participant or Beneficiary’s legal representative, or spouse, or the Plan
Administrator may apply the payment for the benefit of the Participant or
Beneficiary in any way the Plan Administrator considers advisable, in each case,
without subjecting the Participant or Beneficiary to accelerated taxation and/or
tax penalties under Code Section 409A.

 

ARTICLE X

 

Administration of Plan

 

Section 10.1                             Plan Administrator.  The Board of
Review, or such person as the Board of Review shall designate pursuant to
Section 10.3, shall serve as the Plan Administrator of the Plan. The
administration of the Plan shall be under the supervision of the Plan
Administrator. It shall be a principal duty of the Plan Administrator to see
that the Plan is carried out, in accordance with its terms, for the exclusive
benefit of persons entitled to participate in the Plan without discrimination
among them. Benefits under the Plan shall be paid only if the Plan Administrator
decides, in his or her discretion, that the applicant is entitled to them. The
Plan Administrator will have full power to administer the Plan in all of its
details, subject to applicable requirements of law. For this purpose, the Plan
Administrator’s powers will include but will not be limited to, the following
authority, in addition to all other powers provided by this Plan:

 

(i)                                     To make and enforce such rules and
regulations as it deems necessary or proper for the efficient administration of
the Plan, including the establishment of any claims procedures that may be
required by applicable provisions of law;

 

(ii)                                  To exercise discretion in interpreting the
Plan, any interpretation to be reviewed under the arbitrary and capricious
standard;

 

(iii)                               To exercise discretion in deciding all
questions concerning the Plan and the eligibility of any person to participate
in the Plan; such decision to be reviewed under the arbitrary and capricious
standard;

 

(iv)                              To appoint such agents, counsel, accountants,
consultants and other persons as may be required to assist in administering the
Plan;

 

(v)                                 To allocate and delegate its
responsibilities under the Plan and to designate other persons to carry out any
of its responsibilities under the Plan, any such allocations, delegation or
designation to be in writing;

 

14

--------------------------------------------------------------------------------


 

(vi)                              To determine the amount and type of benefits
to which any Participant or Beneficiary shall be entitled hereunder, including
the method and date for all valuations under the Plan;

 

(vii)                           To receive from the Employers and from
Participants such information as shall be necessary for the proper
administration of the Plan or any of its programs;

 

(viii)                        To maintain or cause to be maintained all the
necessary records for the administration of the Plan;

 

(ix)                              To receive, review and keep on file (as it
deems convenient and proper) reports of benefit payments made by the Plan;

 

(x)                                 To determine and allocate among the
Employers the liability to the Company associated with Plan benefits in
accordance with Section 1.3 and to determine the time at which and manner in
which that liability shall be paid to the Company;

 

(xi)                              To make, or cause to be made, equitable
adjustments for any mistakes or errors made in the administration of the Plan;
and

 

(xii)                           To do all other acts which the Plan
Administrator deems necessary or proper to accomplish and implement its
responsibilities under the Plan.

 

Section 10.2                             Reliance on Tables, etc.  In
administering the Plan, the Plan Administrator will be entitled to the extent
permitted by law to rely conclusively on all tables, valuations, certificates,
opinions and reports which are furnished by, or in accordance with the
instructions of accountants, counsel, or other experts employed or engaged by
the Plan Administrator.

 

Section 10.3                             Delegation.  The Board of Review shall
have the authority to appoint another corporation or one or more other persons
to serve as the Plan Administrator hereunder, in which event such corporation or
person (or persons) shall exercise all of the powers, duties, responsibilities,
and obligations of the Plan Administrator hereunder.

 

Section 10.4                             Operations.  The day to day operation
of the Plan will be handled by the person or persons designated by the Plan
Administrator.

 

Section 10.5                             Uniform Rules.  The Plan Administrator
shall administer the Plan on a reasonable and nondiscriminatory basis and shall
apply uniform rules to all similarly situated Participants.

 

Section 10.6                             Plan Administrator’s Decisions Final. 
Any interpretation of the provisions of the Plan (including but not limited to
the provisions of any of its Programs) and any decision on any matter within the
discretion of the Plan Administrator made by the Plan Administrator in good
faith shall be binding on all persons. A misstatement or other mistake of fact
shall be corrected when it becomes known and the Plan Administrator shall make
such adjustment on

 

15

--------------------------------------------------------------------------------


 

account thereof as it considers equitable and practicable. Neither the Plan
Administrator nor any Employer shall be liable in any manner for any
determination of fact made in good faith.

 

ARTICLE XI

 

Claims for Benefits

 

Section 11.1                             Claims and Review Procedures.  The Plan
Administrator shall adopt procedures for the filing and review of claims in
accordance with Section 503 of ERISA.

 

ARTICLE XII

 

Amendment and Termination of Plan

 

Section 12.1                             Amendment.  The Company may amend this
Plan, in whole or in part, at any time provided, however, that no amendment
shall be effective to decrease the balance in any Account as accrued at the time
of such amendment. Any amendment which would allow officers of the Company to
participate in the Plan shall require the approval of the Abbott Laboratories
Board of Directors. Any amendment which increases the total cost of the Plan to
the Employers in excess of $250,000 in each of the three full calendar years
next following the date of the amendment shall be approved by the Board of
Review.  The Executive Vice President, Human Resources of the Company shall
approve all other amendments to the Plan and the extension of the Plan to any
division or Subsidiary of the Company.

 

Section 12.2                          Termination.  The Board of Review may at
any time terminate the Plan with respect to future Deferral Elections.  The
Board of Review may also terminate and liquidate the Plan in its entirety;
provided that such termination and liquidation are consistent with the
provisions of Code Section 409A.  Upon any such termination, the Company shall
pay to the Participant the benefits the Participant is entitled to receive under
the Plan, determined as of the termination date, in compliance with Code
Section 409A.

 

ARTICLE XIII

 

Miscellaneous

 

Section 13.1                             Unfunded Plan.  This Plan is intended
to be an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, within the meaning of Sections 201, 301 and 401 of ERISA and
therefore meant to be exempt from Parts 2, 3 and 4 of Title I of ERISA.  All
payments pursuant to the Plan shall be made from the general funds of the
Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of participating in the Plan.

 

Section 13.2                             Nonassignability.  Except as
specifically set forth in the Plan with respect to the designation of
Beneficiaries, neither a Participant nor any other person shall have any right
to commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or

 

16

--------------------------------------------------------------------------------


 

any part thereof, which are, and all rights to which are, expressly declared to
be unassignable and non-transferable.  No part of the amounts payable shall,
prior to actual payment, be subject to seizure or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

 

Section 13.3                             Validity and Severability.  The
invalidity or unenforceability of any provision of this Plan shall not affect
the validity or enforceability of any other provision of this Plan, which shall
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 13.4                             Governing Law.  The validity,
interpretation, construction and performance of this Plan shall in all respects
be governed by the laws of the State of Illinois, without reference to
principles of conflict of law, except to the extent preempted by federal law.

 

Section 13.5                             Employment Status.  This Plan does not
constitute a contract of employment or impose on the Participant or the Company
any obligation for the Participant to remain an employee of the Company or
change the status of the Participant’s employment or the policies of the Company
and its affiliates regarding termination of employment.

 

Section 13.6                             Underlying Incentive Plans and
Programs.  Nothing in this Plan shall prevent the Company from modifying,
amending or terminating the compensation or the incentive plans and programs
pursuant to which Eligible Bonuses or Eligible Compensation are earned and which
are deferred under this Plan.

 

Section 13.7                             Successors of the Company.  The rights
and obligations of the Company under the Plan shall inure to the benefit of, and
shall be binding upon, the successors and assigns of the Company.

 

Section 13.8                             Waiver of Breach.  The waiver by the
Company of any breach of any provision of the Plan by the Participant shall not
operate or be construed as a waiver of any subsequent breach by the Participant.

 

Section 13.9                             Notice.  Any notice or filing required
or permitted to be given to the Company under the Plan shall be sufficient if in
writing and hand-delivered, or sent by first class mail to the principal office
of the Company, directed to the attention of the Plan Administrator. Such notice
shall be deemed given as of the date of delivery, or, if delivery is made by
mail, as of the date shown on the postmark.

 

Section 13.10                      Waiver of Notice. Any notice required under
the Plan may be waived by the person entitled to such notice.

 

Section 13.11                      Evidence.  Evidence required of anyone under
the Plan may be by certificate, affidavit, document or other information which
the person acting on it considers pertinent and reliable, and signed, made or
presented by the proper party or parties.

 

17

--------------------------------------------------------------------------------


 

Section 13.12                      Additional Employers. Subject to the consent
of the Board of Review, any Subsidiary of the Company may adopt the Plan by
filing a written instrument to that effect with the Company.

 

Section 13.13                      Separation and Distribution Agreement of
2004.  The provisions of this Section 13.13 shall apply to an Eligible Employee
who is a Participant in the Plan and who transfers from employment with the
Company or an Employer to Hospira, Inc. or to a subsidiary of Hospira, Inc.
(collectively, the “Hospira Companies”) as a result of the transactions
contemplated by that certain Separation and Distribution Agreement by and
between Abbott Laboratories and Hospira, Inc., dated as of April 12, 2004 (the
“Distribution Agreement”), and such transfer of employment is made in accordance
with and subject to the terms of the Employee Benefits Agreement as described in
the Distribution Agreement (each such transferred Participant referred to herein
as a “Transferred Hospira Participant”).

 

(a)                                 A Transferred Hospira Participant’s transfer
of employment to the Hospira Companies will not be considered as a termination
of employment as a result of Termination of Employment, Retirement or Disability
for purposes of determining eligibility for distributions under Article VII of
the Plan.  Such Transferred Hospira Participant’s termination of employment
resulting from Termination of Employment, Retirement or Disability shall occur
only upon his or her subsequent termination of employment from the Hospira
Companies (and Termination of Employment, Retirement and Disability with respect
to such Transferred Hospira Participants shall mean such events in relation to
the Hospira Companies rather than in relation to the Company and the Employers);

 

(b)                                 Following his or her transfer to employment
with the Hospira Companies, a Transferred Hospira Participant will remain a
participant but will not be eligible to make Deferral Elections.  A Transferred
Hospira Participant shall remain a Participant until (i) his or her death or
(ii) his or her Accounts have been distributed in accordance with the Plan and
in accordance with the Transferred Hospira Participant’s elections regarding the
manner of distribution of such Accounts.

 

Section 13.14                      Section 409A.  To the extent applicable, it
is intended that the Plan comply with the provisions of Code Section 409A.  The
Plan will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Plan to fail to satisfy Code
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Code
Section 409A).  Notwithstanding anything contained herein to the contrary, to
the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, amounts that would
otherwise be payable pursuant to the Plan during the six-month period
immediately following the Participant’s Termination of Employment or Retirement
shall instead be paid on the first business day after the date that is six
months following the Participant’s Termination of Employment or Retirement (or
upon the Participant’s death, if earlier), plus, to the extent subject to a
six-month delay, a return equal to the Rate of Return that would be achieved if
such amounts were invested in accordance with the Participant’s Investment
Elections under Section 4.2 from the respective dates on which such amounts
would otherwise have been paid until the actual date of payment.

 

18

--------------------------------------------------------------------------------

 

SUPPLEMENT B

 

TRANSFER OF LIABILITIES FROM THE

ABBOTT DEFERRED COMPENSATION PLAN FOR FORMER EMPLOYEES OF SOLVAY

 

B-1.                         Purpose and Effect.  The purpose of this Supplement
B is to provide for the transfer of liabilities from the Abbott Deferred
Compensation Plan for Former Employees of Solvay, as it may be amended (the
“Solvay DCP”), to this Plan with respect to certain Abbott Retained Employees
and Abbott LTD Participants as set forth in the EMA (the “Solvay DCP
Participants”).  The Solvay DCP is not open to new contributions, so the purpose
of this Supplement B is to facilitate the administration of any Abbott Retained
Employee and Abbott LTD Participant accounts that are transferred into the Plan
(the “Deferred Compensation Accounts”) from the Solvay DCP until such time as
they are fully distributed.  Except as specifically provided in this Supplement
B to document certain benefits, rights and features of the Solvay DCP Plan, the
Plan terms shall apply to the Deferred Compensation Accounts.

 

B-2.                         Transfer of Liabilities from Solvay DCP.  As soon
as practicable on or after January 1, 2013, and subject to such terms and
conditions as the Plan Administrator may establish, all liabilities attributable
to the Solvay DCP Participants shall be transferred from the Solvay DCP to this
Plan.  The Plan shall credit each such Solvay DCP Participant’s account with
(a) the amount deferred by such individual into the Solvay DCP as of the
applicable transfer date, plus (b) any employer contributions, whether vested or
unvested, deemed to have been made in relation to the amount described in (a),
including, in each case, any earnings thereon.

 

B-3.                         Distribution Elections.  Distribution elections
made under the Solvay DCP with respect to transferred amounts described in
Section B-2 above shall be recognized, implemented and honored by the Plan and
such amounts shall be distributable to the applicable Solvay DCP Participant in
accordance with such elections.  Elections with respect to amounts deferred
under this Plan on or after January 1, 2013 shall be in accordance with
Article IV and other applicable provisions of this Plan.

 

B-4.                         Earnings Equivalents.  Earnings equivalents shall
be credited to each Deferred Compensation Account on the basis determined by the
Plan Administrator from time to time.  A Solvay DCP Participant’s election for
the deemed investment of the amounts in his or her Deferred Compensation Account
shall be made in accordance with such rules and procedures as the Plan
Administrator may adopt from time to time.

 

B-5.                         Vesting and Forfeiture.

 

(a)                                 A Solvay DCP Participant’s right to future
payment of his or her Deferred Compensation Account attributable to deferral
contributions, together with the earnings equivalents thereon, shall always be
100% vested and nonforfeitable.  Subject to paragraph (b) below, a Solvay DCP
Participant’s right to future payment of his or her Deferred Compensation
Account attributable to employer contributions, together with the earnings
equivalents thereon, shall be vested and nonforfeitable based on his or her
service with Abbott Laboratories.

 

19

--------------------------------------------------------------------------------


 

(b)                                 If a Solvay DCP Participant is terminated
for cause, including but not limited to conviction of a felony, acts involving
moral turpitude, offensive personal conduct, dishonesty, disloyalty, disorderly
conduct, vandalism, violation of the rules of the Company, revealing trade
secrets, insubordination, interference with production, or any other act or
course of action deemed detrimental to the Company by the Plan Administrator,
then the only amount which the Solvay DCP Participant will receive will be that
amount attributable to his or her deferral contributions and the earnings
equivalents attributable thereto. This amount, valued as of the most recent
valuation date administratively practicable before the distribution, will be
distributed in accordance with the provisions of the Plan.  The balance of his
or her Deferred Compensation Account will be forfeited concurrent with the
distribution.

 

B-6.                      Distributions.

 

(a)                                 Unless otherwise provided in the Plan or in
paragraph (b) below, in the event that a Solvay DCP Participant has a
Termination of Employment, he or she shall receive, in the form of a lump sum
distribution 75 days after the date of Termination of Employment, an amount
equal to the value of his or her vested Deferred Compensation Account as of the
most recent valuation date administratively practicable before the distribution.
Notwithstanding the foregoing, but subject to the Plan terms and paragraph
(b) below, the Solvay DCP Participant may elect to receive the value of his or
her vested Deferred Compensation Account in any one of the following alternative
forms:

 

(1)                                 a lump sum distribution 75 days after the
date of Termination of Employment or, if later, January 1 of the calendar year
following the calendar year in which he or she has a Termination of Employment;

 

(2)                                 annual installments over a five year period
beginning 75 days after the date of Termination of Employment; or

 

(3)                                 annual installments over a ten year period
beginning 75 days after the date of Termination of Employment.

 

Any election (or any change or revocation of an election) shall not be effective
unless it is accepted by the Plan Administrator at least 12 months prior to the
date of Termination of Employment and results in a further deferral of payment
(or the commencement of payment) of the Solvay DCP Participant’s Deferred
Compensation Account of at least five years (unless payment is on account of
death).  In the event the value of a Deferred Compensation Account is not
distributed in a lump sum within 75 days after a Solvay DCP Participant’s
Termination of Employment, the amounts credited to such Deferred Compensation
Account shall continue to be credited for earnings equivalents in accordance
with Section B-4 until the latest valuation date administratively practicable
before such amounts are distributed;

 

(b)                                 In the event that there is a change of
control of the Company, as defined under Code Section 409A, then each Solvay DCP
Participant shall receive, in the form of a lump sum distribution made 75 days
after the change of control occurs, an amount equal to the value of his or her
vested Deferred Compensation Account as of the most recent valuation date
administratively practicable before distribution.  Notwithstanding the
foregoing, accelerated

 

20

--------------------------------------------------------------------------------


 

distributions under this paragraph (b) shall be limited to the extent necessary
to prevent the Solvay DCP Participant from receiving any “excess parachute
payment” as described in Code Section 280 or any successor section thereto,
provided that the determination of what shall constitute an “excess parachute
payment” shall be made by the Plan Administrator, and provided further that such
limitation may be applied by the Plan Administrator only if and to the extent
such limitation of acceleration does not cause a violation of Code
Section 409A.  In the event that a portion of the benefit otherwise payable
under this paragraph (b) may not be accelerated pursuant to the limitations of
the immediately preceding sentence, the payments which would be due latest in
time shall be accelerated first, to the extent required to comply with Code
Section 409A.

 

B-7.                         Use of Terms.  Terms used in this Supplement B have
the meanings of those terms as set forth in the Plan, unless they are defined in
this Supplement B.  All of the terms and provisions of the Plan shall apply to
this Supplement B except that where the terms of the Plan and this Supplement B
conflict, the terms of this Supplement B shall govern.

 

1.                                      The Plan shall otherwise remain
unchanged and in full force and effect.

 

21

--------------------------------------------------------------------------------
